Citation Nr: 0946312	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963 
and from August 1963 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In the January 2007 substantive appeal, the Veteran requested 
the opportunity to testify at a Travel Board hearing before a 
Veterans Law Judge.  The Veteran submitted a statement 
withdrawing his request for a Travel Board hearing in January 
2007 and he has not requested the opportunity to testify at 
another Board hearing since that time.  Thus, the Board finds 
that the request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran is currently service connected for bilateral 
hearing loss, rated as 50 percent disabling, bilateral 
tinnitus, rated as 10 percent disabling, skin rash, rated as 
10 percent disabling and scar on the right tympanic membrane, 
rated as 0 percent disabling. 

2.  The Veteran's service-connected disabilities are not 
shown to be productive of a disability picture that precludes 
him from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A June 2005 VCAA letter informed the Veteran of what evidence 
was necessary to substantiate his claim for TDIU.  
Specifically, the letter notified the Veteran in order to 
support his claim, the evidence must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental and 
or physical tasks required to get or keep substantial 
employment and he must meet the disability percentage 
requirement specified in 38 C.F.R. § 4.16 (i.e., one 
disability ratable at 60 percent or more OR more than one 
disability with one disability ratable at 40 percent or more 
and a combined rating of 70 percent or more).  The Veteran 
was also informed of the evidence he should provide to 
support a claim for an extra-schedular evaluation based on 
exceptional circumstances.  The letter notified the Veteran 
of his and VA's respective duties for obtaining evidence. 

With regard to the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
record contains service treatment records, VA treatment 
records and VA examinations dated in July 2005.  These 
reports are associated with the record and have been 
considered in adjudicating the claim. 
The Veteran was provided with a general VA examination and an 
audiological VA examination in July 2005.  The VA examiners 
reviewed the claims file, obtained a history of the Veteran's 
service-connected disabilities, including how it affects 
employment and daily life and examined the Veteran.  The 
audiologist provided a clear rationale for her opinion on how 
the Veteran's service-connected hearing impairment would 
impact his ability to obtain or retain gainful employment.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Accordingly, the Board finds that 
the VA examinations are adequate for rating purposes.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Thus, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim for TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for bilateral hearing loss, 
rated as 50 percent disabling, bilateral tinnitus, rated as 
10 percent disabling, skin rash, rated as 10 percent 
disabling and scar on the right tympanic membrane, rated as 0 
percent disabling.  The Board notes that the Veteran's 
bilateral hearing loss and tinnitus are from the same 
etiology and therefore are considered one disability.  The 
combined rating of bilateral hearing loss and tinnitus equals 
60 percent.  As the Veteran has one 60 percent disability, 
the percentage requirements under 38 C.F.R. § 4.16(a) are 
met.  

Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Veteran reported that he was self-employed as a mechanic 
from 1980 to 2000.  See April 2005 Application for Increased 
Compensation Based on Unemployability.  He noted that he had 
increasing difficulty performing his job due to his bad 
hearing and he last worked full time in 2000.  Id.  
Specifically, the Veteran asserted that he was unable to hear 
sounds necessary to perform his job properly as a mechanic.  
See January 2007 substantive appeal.  He noted that he had 
too may returns for problems that he should have heard and 
repaired while the machines were in his shop and as a result 
his customers stopped taking their machines to him.  Id.  The 
Veteran reported that he left his self-employed job due to 
his service-connected hearing impairment.  See April 2005 
Application for Increased Compensation Based on 
Unemployability.  He has not tried to obtain employment since 
he became too disabled to work.  Id.  

Nonetheless, the evidence indicates that the Veteran still 
works as a farm mechanic.  See July 2005 VA examination.  He 
reported that he had earned $12,000 in the 12 months prior to 
the July 2005 examination.  

The Veteran underwent an audiological VA examination in July 
2005.  The Veteran reported extreme difficulty hearing 
certain machinery and sounds necessary to perform properly 
his job as a mechanic.  The examiner noted that the 
audiological tests results revealed sharply sloping profound 
sensorineural hearing loss of the right ear and mild to 
severe sensorineural hearing loss of the left ear.  Speech 
recognition was poor in the right ear and good in the left 
ear.  The Veteran's tinnitus was matched to 2000 Hertz (Hz) 
tone signal at 5 decibels (dB) above threshold in the right 
ear and a 500 Hz tone signal at 10 dB above threshold in the 
left ear.  The examiner noted that the Veteran's current 
occupation was working as a self-employed mechanic, which 
requires him to listen to how certain machinery sounds when 
running and detecting or diagnosing certain problems with the 
machinery based on how it sounds when it is running.  
However, due to the Veteran's hearing impairment, the Veteran 
reported difficulty in hearing certain problems his 
customer's are reporting, because the sound he is supposed to 
be listening for is out of the frequency range he can hear.  
The examiner determined that the Veteran's current hearing 
loss is to the severity that it is interfering with his job 
as a mechanic accurately, at times.  However, the Veteran's 
hearing loss did not prevent the Veteran from performing his 
job completely.  The examiner provided the opinion that the 
Veteran's hearing loss would not prevent the Veteran from 
obtaining or retaining other forms of employment within the 
same field of work he is currently performing.  

The Veteran was also provided with a general VA examination 
in June 2005.  The Veteran reported that the symptoms of his 
skin rash include a pimple like puritic rash usually of the 
extremities and groin area with itching.  After scratching, 
the areas weep with slow healing up to a week or more.  In 
the winter, the scalp is affected.  On physical examination, 
the examiner noted that the Veteran had a skin rash with mild 
erythema of the anterior tibias and scattered excoriated 
areas from scratching.  There was also mild erythemata area 
near the left groin.  Total area of the rash was less than 5 
percent of the total body surface and it did not include 
exposed surfaces.  The examiner noted that the Veteran was 
out of work for 5 weeks during the last twelve-month period 
because he did not get out to perform his work of farm 
mechanics due to his rash as the heat and dirt could cause 
infections of the skin, legs and arms.  The examiner 
determined that the Veteran's service-connected skin rash did 
not have any significant impact on his employment or daily 
living.

The crucial inquiry for the Board is not whether the Veteran 
is able to pursue his profession of choice, or indeed any 
particular job.  Instead, the Board must inquire as to 
whether the Veteran can secure and follow a substantially 
gainful occupation in a more general sense.  See Van Hoose, 4 
Vet. App. at 363.  The fact that a veteran is unemployed is 
not enough.  It must be determined that his service-connected 
disorders without regard to his advancing age make him 
incapable of performing the acts required by employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board 
recognizes that the Veteran's hearing impairment might make 
it difficult for the Veteran to obtain and retain employment 
as a mechanic; however, his hearing loss and tinnitus 
disabilities are not so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that these conditions 
would render him individually unable to follow a 
substantially gainful occupation.  

Although the Veteran undoubtedly experiences hearing 
impairment that may affect his ability to diagnose certain 
mechanical problems with a machine and his hearing problems 
may render employment as a mechanic more difficult, the 
overall evidence shows that his service-connected 
disabilities would not preclude him from securing and 
following some form of substantially gainful employment 
consistent with his education and work experience.  The Board 
agrees with the VA examiner's determination that the 
Veteran's service-connected impairment would not preclude him 
from employment in other positions in his field, such as 
managing a service shop or working on the service desk of 
mechanic shop.  The Board finds that the Veteran has not 
demonstrated that he is unable to obtain or retain 
employment.  In fact, the evidence of record indicates that 
the Veteran is still self-employed as a mechanic.  He has 
also asserted that he has not attempted to obtain other 
employment since his hearing impairment starting affecting 
his job in 2000.  In this case, the Veteran's hearing 
disabilities are compensated at the 60 percent level, which 
itself is recognition that the Veteran's industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations provide that in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected bilateral hearing loss, tinnitus, 
scar on the right tympanic membrane and skin rash are 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's hearing impairment with the 
established criteria found in the rating schedules for 
hearing loss and tinnitus shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  In addition, the symptoms of the Veteran's 
scar on the right tympanic membrane and skin rash compared to 
schedular criteria for skin disabilities shows that the 
rating criteria adequately encompasses the Veteran's 
disability level and symptomatology.  The Board notes that 
the record indicates that the Veteran is still self-employed 
making approximately $12,000 per year.  Although, the 
evidence shows that his disabilities affect his performance 
as a farm mechanic, he has not attempted to obtain other 
types of employment in his field.  In this case, the evidence 
does not indicate that his service-connected disabilities 
have caused marked interference with employment.  
Furthermore, the medical record does not show that the 
Veteran's hearing impairment, scar on the right tympanic 
membrane or skin rash have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disabilities.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the- 
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


